United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Blairsville, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1906
Issued: January 23, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 16, 2007 appellant filed a timely appeal from a November 6, 2006 decision of
the Office of Workers’ Compensation Programs that denied her traumatic injury claim.1
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the
claim.

1

Appellant also requested review of a March 14, 2007 Office decision that denied her request for reconsideration
without conducting a merit review. This decision, however, is null and void as the Board and the Office may not
simultaneously have jurisdiction over the same issue. On December 7, 2006 appellant filed a timely request for
review by the Board. The appeal was docketed as number 07-447. By correspondence dated February 27, 2007,
appellant requested that the Board dismiss her appeal so that she might submit additional evidence to the Office with
a request for reconsideration. The Board’s order dismissing appellant’s appeal was issued on April 30, 2007. At the
time the Office issued its March 14, 2007 decision denying appellant’s request for reconsideration, appeal number
07-445 was still pending. The Board dismissed appellant’s appeal on April 30, 2007. As the Board still retained
jurisdiction over appellant’s appeal, the Office could not issue a decision on appellant’s request for reconsideration
as this pertained to the same issue that was before the Board in appeal number 07-445. See Terry L. Smith, 51
ECAB 182 (1999); Russell E. Lerman, 43 ECAB 770 (1992); Douglas E. Billings, 41 ECAB 880 (1990).

ISSUE
The issue is whether appellant met her burden of proof in establishing that she sustained a
traumatic injury in the performance of duty.
FACTUAL HISTORY
On September 19, 2006 appellant, then a 53-year-old rural route carrier, filed a traumatic
injury claim alleging that she pulled a muscle in her right arm and sustained bruises to her arms
and legs when, on September 18, 2006 a motorcyclist lost control and struck her postal delivery
vehicle. She stopped work on October 10, 2006.
On September 26, 2006 the Office requested additional information concerning
appellant’s claim. It advised appellant that it was crucial to her claim that she submit a
physician’s opinion explaining how the employment incident caused or aggravated the claimed
injury.
By decision dated November 6, 2006, the Office denied appellant’s claim on the grounds
that there was no medical evidence establishing a causal relationship between the accepted
employment incident and a diagnosed medical condition.2
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act3 has the
burden of establishing the essential elements of his or her claim, including the fact that the
individual is an “employee of the United States” within the meaning of the Act, that the claim
was timely filed within the applicable time limitation period of the Act, that an injury was
sustained in the performance of duty as alleged, and that any disabilities and/or specific
conditions for which compensation is claimed are causally related to the employment injury.4
These are the essential elements of each and every compensation claim regardless of whether the
claim is predicated upon a traumatic injury or an occupational disease.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty it must first be determined whether a “fact of injury” has been established.
First, the employee must submit sufficient evidence to establish that he or she actually
experienced the employment incident at the time, place and in the manner alleged.6 Second, the

2

Following the Office’s denial of the claim, appellant submitted a November 7, 2006 note, in addition to
examination forms from Marilyn Williams, a nurse practitioner.
3

5 U.S.C. §§ 8101-8193.

4

Elaine Pendleton, 40 ECAB 1143 (1989).

5

Victor J. Woodhams, 41 ECAB 345 (1989).

6

John J. Carlone, 41 ECAB 354 (1989).

2

employee must submit sufficient evidence, generally only in the form of medical evidence, to
establish that the employment incident caused a personal injury.7
The medical evidence required to establish causal relationship generally is rationalized
medical opinion evidence. Rationalized medical opinion evidence is medical evidence which
includes a physician’s rationalized opinion on the issue of whether there is a causal relationship
between the claimant’s diagnosed condition and the implicated employment factors.8 The
opinion of the physician must be based on a complete factual and medical background of the
claimant9 and must be one of reasonable medical certainty10 explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by
the claimant.11
ANALYSIS
The Board finds that appellant did not meet her burden of proof in establishing that she
sustained a traumatic injury in the performance of duty. The evidence establishes that on
September 18, 2006, a motorcycle struck appellant’s postal vehicle. However, the Board finds
that appellant has not submitted medical evidence supporting that the established employment
incident caused a personal injury.
On September 26, 2006 the Office advised appellant that it was crucial to her claim that
she submit a physician’s opinion explaining how the employment incident caused or aggravated
the claimed injury. However, the record does not reflect that, prior to the Office’s November 6,
2006 decision appellant submitted medical evidence from a physician addressing how the
September 18, 2006 work incident caused or aggravated appellant’s claimed injury. As noted
above, to meet her burden of proof, appellant must submit medical evidence establishing that the
employment incident caused an injury.
Consequently, appellant has not met her burden of proof in establishing her claim
because she has not submitted medical evidence from a physician which explains how the
September 18, 2006 work incident caused or aggravated her claimed injury.12

7

Id.

8

Conard Hightower, 54 ECAB 796 (2003); Leslie C. Moore, 52 ECAB 132 (2000).

9

Tomas Martinez, 54 ECAB 623 (2003); Gary J. Watling, 52 ECAB 278 (2001).

10

John W. Montoya, 54 ECAB 306 (2003).

11

Judy C. Rogers, 54 ECAB 693 (2003).

12

Following the Office’s November 6, 2006 decision, appellant submitted a nurse’s report. Also, on the present
appeal before the Board, she submitted medical evidence from a physician. The Board, however, notes that it
cannot consider this evidence for the first time on appeal because the Office did not consider this evidence in
reaching a final decision. The Board’s review is limited to the evidence in the case record at the time the Office
made its final decision. 20 C.F.R. § 501.2(c). This decision of the Board does not preclude appellant from
submitting additional evidence to the Office as part of a reconsideration request.

3

CONCLUSION
The Board finds that appellant did not meet her burden of proof in establishing that she
sustained a traumatic injury in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the November 6, 2006 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 23, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

